Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 7, lines 9 and 11, “33,000” is amended to --33,000 feet--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art nor reasons to modify any prior art to have a High-Altitude Payload Retrieval apparatus with a canopy and an inflatable frame coupled to the canopy, the inflatable frame is configured on the canopy to establish a projected span of the canopy when inflated at a ground level to a non-wrinkling condition, and where during ascent from the ground level, the inflatable frame is flexible and non-rigid at a first pressurized state when at elevations less than or equal to approximately 33,000 feet and the inflatable frame is rigid at a second pressurized state when at elevations greater than approximately 33,000 feet; wherein the canopy comprises; an upper skin having a leading edge, trailing edge, a first lateral edge, and a second lateral edge generally opposing the first lateral edge, where the inflatable frame is coupled to the upper skin; a lower skin; a plurality of rib panels each having an upper edge and a lower edge, with at least a portion of the upper edge affixed to the upper skin and at least a portion of the lower edge affixed to the lower skin, and the plurality of rib panels establishing a plurality of elongated cells, where each cell is defined by a portion of the upper skin, a portion of the lower skin, and a first rib panel and a second rib panel, where the first rib panel and the second rib panel are rib panels in the plurality of rib panels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/12/2022